 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11 LUIS GUERRERO on behalf of himself, all             CASE NO. 1:16-cv-01300-LJO-JLT
   others similarly situated, and on behalf of the
12 general public,
                                                       ORDER CLOSING THE ACTION
13                 Plaintiff,                          (Doc. 50)
14          v.
15 HALLIBURTON ENERGY SERVICES,
   INC.; and DOES 1-100,
16
                Defendants.
17

18          The parties have settled their case and have stipulated to the action being dismissed with
19 prejudice. (Doc. 50) The Federal Rules of Civil Procedure Rule 41 makes such stipulations

20 effective immediately with further order of the Court. Because all parties who have appeared in

21 the action signed the stipulation (Doc. 22), it “automatically terminate[d] the action.” Wilson v.

22 City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

23 DIRECTED to close this action. This order is without prejudice to the prospective class.

24

25

26 IT IS SO ORDERED.
27
        Dated:    October 16, 2019                            /s/ Jennifer L. Thurston
28                                                    UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     119727633.1                                     1
          [PROPOSED] ORDER GRANTING JOINT STIPULATION REQUESTING VOLUNTARY DISMISSAL WITH PREJUDICE
                                          CASE NO. 1:16-CV-01300-LJO-JLT
